DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Allowable Subject Matter
Claims 1-20 are allowed.                                                                  	                       
				  Reason for Allowance				
	Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed  						-“ generating categorized participant information according to the content information, wherein the generating includes linking questions and first comments of the plurality of participants in the categorized participant information according to subject matter; aggregating the categorized participant information from the plurality of data channels to generate group information; sending the group information to a common data channel, wherein the common data channel is presented via equipment used by each participant of the plurality of participants in the telecommunication conference session, and wherein the questions and first comments of the plurality of participants in the categorized participant information that are linked according to subject matter are sent via the common data channel and presented to the plurality of participants via the equipment” as cited in claim  1.								-“generating categorized participant information according to the content information associated with the participant information from the plurality of data channels, wherein the generating includes linking questions and first comments of the plurality of participants in the categorized participant information according to subject matter; aggregating the categorized 
The closest prior art on record Peters et al US 10382722 B1 fails to teach the feature of 		 -“ generating categorized participant information according to the content information, wherein the generating includes linking questions and first comments of the plurality of participants in the categorized participant information according to subject matter; aggregating 
-“generating, by the processing system, categorized participant information according to the content information associated with the participant information from the plurality of data channels, wherein the generating includes linking questions and first comments of the plurality of participants in the categorized participant information according to subject matter; aggregating, by the processing system, the categorized participant information from the plurality of data channels to generate group information; sending, by the processing system, the group 
The other relevant prior art in the record fail to teach the above subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478